            Case 7:17-cv-01114-RDP Document 203 Filed 09/03/21 Page 1 of 4                                FILED
                                                                                                 2021 Sep-03 PM 02:15
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                                 UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                      WESTERN DIVISION

 MICHAEL W. RONDINI, as                            }
 Administrator and Personal                        }
 Representative for the Estate of Megan            }
 Elizabeth Rondini, deceased,                      }
                                                   }
            Plaintiff,                             }
                                                   }
 v.                                                }       Case No.: 7:17-cv-01114-RDP
                                                   }
 TERRY J. BUNN, JR.,                               }
                                                   }
            Defendant.                             }


                                 AMENDED SCHEDULING ORDER

           On August 30, 2021, the court held a pretrial conference by phone with counsel for the

parties.

           Appearing at the conference were:

           Representing plaintiff:       Austin Russell, and Julie E. Heath

           Representing defendant:       Richard E. Smith, Rachel Moore, Ivey Gilmore and Laura J.
                                         Crissey

           This case is: Jury.

           This order governs further proceedings in this action unless modified for good cause

shown. It is hereby ORDERED as follows:

      1. All discovery is closed, but for the issuance of trial subpoenas for documents to be used at

           trial. The parties will agree upon six (6) to eight (8) trial subpoenas for Documents to be

           used at trial.
    Case 7:17-cv-01114-RDP Document 203 Filed 09/03/21 Page 2 of 4




2. The parties have notified the Court that they wish to mediate this case in front of a

   magistrate judge. Mediation is set for September 10th, 2021, with Judge Herman N.

   Johnson.

3. This Amended Scheduling Order supersedes any Exhibit to Pretrial Orders and/or any prior

   Scheduling Order.

4. Damages. On September 13, 2021, the parties shall file and serve a list itemizing all

   damages and equitable relief being claimed or sought; such list shall show the amount

   requested and, where applicable, the method and basis of computation.

5. Objections to Witness and Exhibit List(s). On September 13, 2021, the parties will file

   objections to Exhibit and Witness lists. Parties shall immediately meet and confer regarding

   any objections to the listed exhibits. Most objections should be cured by discussion, and

   the parties should stipulate as to the admissibility of as many exhibits as possible.

6. Motions In Limine. Parties shall file any Motions in Limine on September 13, 2021.

7. Counsel requiring authentication. Counsel shall request and notify offering counsel in

   writing by September 13, 2021 after the exhibit is identified and made available for

   examination. Failure to do so is an admission of authenticity.

8. Marking. Each party that anticipates offering more than five (5) exhibits as substantive

   evidence shall premark such exhibits in advance of trial, using exhibit labels and lists

   available from the Clerk of Court. The court will provide up to 100 labels; if any party

   needs more labels, that party must use labels of the same type as those supplied by the

   court. Counsel must contact the courtroom deputy for the appropriate exhibit list form for


                                             2
         Case 7:17-cv-01114-RDP Document 203 Filed 09/03/21 Page 3 of 4




        use at trial. The court urges counsel to be judicious in determining which documents

        actually are relevant to necessary elements of the case.

    9. Court’s Copies. In addition to the premarked trial exhibits mentioned above, the court

        requests for the bench an exhibit notebook of anticipated trial exhibits (to the extent

        possible and practical). The notebook should include a copy of the Exhibit List.

    10. Use of Depositions at Trial. To the extent possible, counsel will designate the portion of

        any deposition that counsel anticipates reading by citing pages and lines in the final witness

        list. Objections, if any, to those portions (citing pages and lines) with supporting authority

        must be filed on September 9, 2021.

    11. Trial Submissions to Court. On September 13, 2021, each party will submit the following

        to the Clerk’s office (for delivery to the judge’s chambers):

        (a)     A listing of what each party understands to be the essential elements of each of
                Plaintiff’s claim(s) (separate listing for each claim).

        (b)     A listing of what each party understands to be the essential elements of each
                Defendant’s defense(s) (separate listing for each defense).

        (c)     A listing of what each party understands to be the essential elements of each
                Defendant’s counterclaim(s), if any (separate listing for each counterclaim).

        (d)     A listing of what each party understands to be the essential elements of each defense
                to any Defendant’s counterclaim, if any (separate listing for each defense).

        (e)     A listing of any special evidentiary or other anticipated legal problems with citation
                to legal authority that supports the party’s position.

        (f)     Any special questions or topics for voir dire examination of the jury venire.

Parties may, if they desire, file trial briefs. Any such briefs must be filed at least ten (10) business
days prior to trial. Opposing parties may respond to such trial briefs at least five (5) business days
prior to trial. The briefs, if any, should not exceed ten (10) typed pages and must otherwise comply
with this court’s Exhibit A to the Scheduling Order. Additionally, three-hole punched courtesy
                                                   3
         Case 7:17-cv-01114-RDP Document 203 Filed 09/03/21 Page 4 of 4




copies of all briefs must be submitted to the Clerk’s office (for delivery to the judge’s chambers),
as well as emailed to the chamber’s email address at proctor_chambers@alnd.uscourts.gov, in
either Word or WordPerfect format.

   12. Jury Charges.

        On September 13, 2021, the parties shall file a single, joint proposed jury charge,
including all necessary instructions, or definitions applicable to the specific issues of the case. The
parties need not submit standard generic instructions regarding routine matters, e.g., burden of
proof, credibility of witnesses, duty of jurors, etc.

       (a)     Each requested instruction must be numbered and presented on a separate sheet
               of paper with authority cited.

       (b)     In their joint, proposed jury materials, counsel are to include all necessary
               instructions or definitions, specifically including: (1) the prima facie elements of
               each cause of action and defense asserted; (2) legal definitions required by the jury;
               (3) items of damages; and (4) methods of calculation of damages. Counsel are to
               use the Eleventh Circuit Pattern Jury Instructions, or appropriate state pattern jury
               instructions, as modified by case law or statutory amendments, wherever possible.
               Any deviations must be identified and accompanied with legal authorities for the
               proposed deviation.

       (c)     Even if the parties, in good faith, cannot agree on all instructions, definitions or
               questions, the parties should nonetheless submit a single, unified charge. Each
               disputed instruction, definition, or question should be set out in bold type,
               underlined or italics and identified as disputed. Each disputed item should be
               labeled to show which party is requesting the disputed language. Accompanying
               each instruction shall be all authority or related materials upon which each party
               relies. The parties shall also email the unified charge, in either Word or
               WordPerfect       format,      to    the     chamber’s      email    address      at
               proctor_chambers@alnd.uscourts.gov.

       DONE and ORDERED this September 3, 2021.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE



                                                  4
